Title: 28th.
From: Adams, John Quincy
To: 


       Captain Wyer, arrived a few days since from Ireland, and had caught a couple of Turtles in the course of his voyage; he presented one of them to the owners of his ship, Mr. White, and Captain Willis. They invited a large Company to dine upon it, in an island about two miles down the River. A little after one o’clock, we all went on board a flat bottom’d Boat, which had been prepared for the purpose, with a Tent over it, and we row’d to the Island where we landed at about 2. At about 30 Roods from the Banks of the River We found an elegant arbour about 50 feet long and 20 wide, with 14 arches form’d with boughs of trees, in such a manner that the leaves only could be seen. A number of flowers and grape vines were entwined with them, so that clusters of grapes were hanging over our heads. Beneath this romantic booth, four tables were spread with 20 plates at each. A number of stakes driven into the ground, with planks lain upon them served as seats. We sat down just before 4. Besides the Turtle, there were cold roast fowls and sallads. 74 Persons were seated at the Tables. One Toast only was drank after dinner, (“Captain Wyer, and all generous commanders at Sea”). By 5, all the company rose, rambled over the island, after which they returned to the Tables, and a number of songs were sung. Before 7 o’clock the whole Company returned to the Boat, several songs were sung on the way, and just after Sunset we landed at the Bottom of Christian Hill. There certainly never was a Party, composed of more than 70 Persons, conducted, with more decency and regularity; no one circumstance turn’d up, that could be disagreeable to the company, or any person in it, and I believe every individual return’d well pleased with the day.
       I went to Mr. White’s where I found Mr. Andrews who is going to Newbury to-morrow.
      